Citation Nr: 1135585	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  09-03 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include retropatellar pain syndrome.

2.  Entitlement to service connection for a left knee disorder, to include retropatellar pain syndrome.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned at an April 2011 hearing at the Denver, Colorado Regional Office (Travel Board hearing).  A transcript of that hearing has been associated with the Veteran's claims file.

The issues of entitlement to service connection for right and left knee retropatellar pain syndrome, hypertension and myocardial infarction being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While in service, the Veteran likely had significant noise exposure during active duty service.

2.  The Veteran currently has tinnitus, and the overall record tends to support a finding that it is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the types of information and evidence necessary to substantiate his claim for service connection for tinnitus, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by May 2007 and August 2007 letters, before the adverse rating that is the subject of this appeal.  These letters also informed the Veteran of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

VA has met its duty to assist the Veteran in developing the evidence to support his tinnitus claim.  The record contains his service medical records, private medical records and VA examination reports.  Statements of the Veteran and his representative have also been associated with the record.  The Veteran has indicated that there are not any available additional pertinent records to support his tinnitus claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's tinnitus claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic diseases, including tinnitus, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.
Tinnitus has been defined by the Court of Appeals for Veterans Claims (Court) as a ringing, buzzing noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson, is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

History

The Veteran asserts that his current tinnitus is related to his active service, whereby he was exposed to loud noises from generators, trucks, heavy equipment and tanks.

The Veteran's DD 214 Form indicates that his military occupational specialty (MOS) was that of a Light Wheel Vehicle and Power Generation Mechanic and he was awarded the Army Service Ribbon, Overseas Service Ribbon and Marksman Badge with M-16 Rifle Bar.  Upon entrance into service, the Veteran did not report any abnormalities with his ears or hearing.  The Veteran's service medical records are absent any findings or complaints of tinnitus; however, these records reveal the Veteran had hearing problems during service.  The Veteran was diagnosed with otitis media in July 1980 and August 1980 and was also diagnosed with otitis externa with serious drainage in August 1980.  An April 1981 audiogram revealed the Veteran had diminished hearing on the left side:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
50
45

The Veteran was again diagnosed with diminished hearing for high frequencies in the left ear in October 1981.  In June 1983, the Veteran was diagnosed with high-frequency sensorineural hearing loss in the left ear based on the results of the following audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
15
LEFT
10
10
10
50
45

The results of the Veteran's audiological examination upon separation in July 1985 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
25
LEFT
10
15
15
15
25

The Veteran participated in a VA examination in February 2008.  The Veteran reported experiencing occasional tinnitus in both ears, which he described as a high-pitched ringing sensation that began in 1991.  The Veteran also reported each episode lasts a few seconds and occurs one to two times per day.  The Veteran denied any non-military noise exposure in addition any dizziness, otalgia, otologic surgery or ear infections.  The Veteran also reported a familial history of hearing loss and prior use of hearing aids.

The VA audiological examination report showed bilateral hearing loss for VA purposes in accordance with 38 C.F.R. § 3.385:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
40
45
LEFT
15
15
25
65
60

The Veteran's right ear average puretone threshold was 31 decibels and speech recognition was 100 percent, while the Veteran's left ear average puretone threshold was 41 decibels and speech recognition was 96 percent.

The otoscopic examination revealed clear canals and intact tympanic membranes.  No significant air-bone gaps in puretone audiometry were noted.  Furthermore, tympanometry indicated normal middle ear pressure and compliance at both ears.

Taking into account the history supplied by the Veteran in addition to the results of the foregoing audiological and otoscopic examinations, the Veteran was diagnosed with mild to moderate bilateral high-frequency sensorineural hearing loss.  The VA examiner opined that the ringing in the Veteran's ears is consistent with normal ear function and due to the fact that it did not begin until 1991, it should not be considered "tinnitus" for rating purposes.

In his April 2008 Notice of Disagreement, the Veteran stated that the ringing in his ears began in 1984, not 1991, as noted by the February 2008 VA examiner.

In a letter dated June 2008, Dr. G.B., M.D., stated he examined the Veteran in May 2008 and this examination showed that his ears were health in appearance.  An audiological testing of the Veteran's ears revealed right moderate high-frequency sensorineural hearing loss and left moderately severe high-frequency sensorineural hearing loss.  The Veteran's speech recognition score was 88 percent on the right and 90 percent on the left.  The Veteran had a Type A tympanogram and absent reflexes on the right and reflexes present only at 500 Hertz on the left.

Based on his examination of the Veteran, Dr. G.B. diagnosed the Veteran with moderate high-frequency and left moderately severe high-frequency sensorineural hearing loss with associated tinnitus.  Dr. G.B. also opined that the Veteran's current hearing loss is consistent with noise exposure while in the military and that his tinnitus is consistent with his high-frequency hearing loss.  Put another way, Dr. G.B. concluded that the Veteran's hearing loss is very likely due to his noise exposure while in the military and his tinnitus is also a result of his hearing loss.  Dr. G.B.'s May 2008 examination report is included in the Veteran's claims file.

In a June 2008 note another physician, Dr. P.B., M.D., opined, after conducting a physical examination and reviewing the Veteran's medical records and history, that the Veteran's tinnitus and hearing loss were evident while he was on active duty.

At the April 2011 Travel Board hearing, the Veteran testified that pursuant to his MOS, it was his responsibility to make sure both large and small generators ran properly so that pumps for refilling helicopters and tanks could function.  The Veteran also testified that he wore hearing protection if it was provided, but he did not always wear hearing protection.  The Veteran stated the ringing in his ears have not stopped since it began during service and continues to this day.  The Veteran also testified that he has to sleep with a little radio and sometimes uses a fan in the summertime to block out the buzzing in his ears.  

Analysis

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010); see Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2010); see Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

As stated above, in order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical or competent lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Board finds, based on the June 2008 private medical records from Dr. G.B. and P.B., that the Veteran has a current diagnosis of tinnitus, thus meeting the first element necessary to establish service connection.

With respect to the second required element, namely, the existence of an in-service incurrence of a disease or injury, the Board observes that the Veteran's DD 214 Form reflects that his MOS was that of Light Wheel Vehicle and Power Generation Mechanic.  Given due consideration to that service department record, the Board finds that this evidence is sufficient to support the Veteran's contentions that he was exposed to loud noise from generators, trucks, heavy equipment and tanks during his military service.

While the Veteran has stated his belief that his exposure to acoustic noise from generators, trucks, heavy equipment and tanks caused his claimed tinnitus, as a layperson he is not qualified to furnish medical opinions or diagnoses with respect to the third element of service connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

There are three medical opinions that address the contended relationship between the Veteran's exposure to noise in service and his current tinnitus-a February 2008 VA examination, a June 2008 private examination by Dr. G.B and a June 2008 note by Dr. P.B.  It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others.  Id.  At the same time, the Board cannot make its own independent medical determinations, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must determine the weight to be accorded the various opinions in this case based on the quality of the evidence and not necessarily on its quantity or source.

When reviewing the evidence of record, the Board is persuaded that the findings and opinions of Dr. G.B. in his June 2008 private examination report and Dr. P.B. in his June 2008 note are most convincing insofar as both physicians reviewed the medical evidence of record and reflected a considered analysis of the pertinent criteria essential to determine the etiology of the Veteran's tinnitus disability.  Dr. G.B. performed a thorough audiological evaluation of the Veteran and provided a rationale for his findings and conclusions.  Moreover, Dr. P.B.'s June 2008 note indicated he reviewed all of the Veteran's medical records and his diagnosis and opinion are supported by the evidence of record.

Conversely, the medical opinion reached by the February 2008 VA examiner not linking the Veteran's current tinnitus to his active military service was based upon an inaccurate factual premise, i.e., that the onset of the Veteran's tinnitus occurred in 1991, six years following his discharge from service.  The Veteran has clearly stated in the record that the onset of his tinnitus occurred in service in 1984 as the result of his exposure to noise from generators, trucks, heavy equipment and tanks and that this condition has remained constant to the present day.  The Board notes that a medical opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

Accordingly, the Board finds that the June 2008 private medical examination report by Dr. G.B. and the June 2008 note from Dr. P.B. are more probative than the February 2008 VA examination report.  The most probative evidence and the greater weight of the medical opinion evidence indicate that the Veteran's tinnitus is a result of his exposure to noise from generators, trucks, heavy equipment and tanks during his military service.

After a full review of the entire record, including the medical evidence and contentions of the Veteran, the Board concludes that service connection for tinnitus is warranted.  As noted above, the evidence includes the Veteran's contentions and the June 2008 medical opinions of Dr. G.B. and Dr. P.B. indicating the Veteran's tinnitus is related to his military service.  Accordingly, since the evidence is at least in equipoise, the benefit of the doubt doctrine is applicable and the Veteran prevails.  See Ortiz, supra.  Therefore, service connection for tinnitus is granted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

With respect to the Veteran's claim of entitlement to service connection for right knee retropatellar pain syndrome, a March 1979 service medical record indicates the Veteran injured his right knee during basic training when he fell in a hole.  The Veteran complained of sharp pain in the bottom of his right knee as well as when bending that knee.  The Veteran also reported that his right knee would grind when running.  X-rays taken of the Veteran's right knee were negative.  The Veteran was diagnosed with right knee pain.  In another March 1979 service medical record, the Veteran was diagnosed with patellar chondromalacia of the right knee with no instability.  Furthermore, a November 1979 service medical record indicates the Veteran was diagnosed with a sore right knee.  In an August 1980 service medical record, the Veteran was diagnosed with right knee pain and internal derangement of the knee with possible torn meniscus.  In a June 1985 service medical record, the Veteran was also diagnosed with pain in his right medial ligament and x-rays were normal.  In a June 2008 private medical record, the Veteran was diagnosed by Dr. P.B. with bilateral knee retropatellar pain syndrome and indicated these conditions were evident during his active duty service.  Furthermore, in an August 2008 private medical record, the Veteran was again diagnosed by Dr. P.B. with chronic internal derangement of both knees.

There is no VA etiology examination of record with respect to the Veteran's claimed right knee retropatellar pain syndrome.  As the record establishes the existence of a right knee condition as well as an in-service right knee injury, a VA examination is required to determine the nature and etiology of the Veteran's claimed right knee disorder, to include retropatellar pain syndrome.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

Moreover, with respect to the Veteran's claim of left knee retropatellar pain syndrome, the Veteran reported during the April 2011 Travel Board hearing that he never suffered a specific injury to his left knee in service, but rather, developed arthritis in that knee due to compensating for the pain in his right knee.  Accordingly, the VA examiner is also instructed to determine if the Veteran's current left knee disorder is related in any way to the Veteran's claimed right knee disorder.

With respect to the Veteran's claim of entitlement to service connection for hypertension, a June 1983 service medical record indicates the Veteran's blood pressure was 130/102.  Furthermore, an April 1985 service medical record indicates the Veteran's blood pressure was 126/84.  May 1985 service medical records reveal the Veteran's blood pressure was 116/104 and 132/88 while June 1985 service medical records indicate the Veteran's blood pressure was 120/80, 128/90 and 140/90.  At his separation examination in July 1985, the Veteran's blood pressure was 138/98.  In a May 2007 private treatment record, Dr. P.B. diagnosed the Veteran with hypertension and stated it was "evident" that the Veteran had hypertension at the time of separation, as his blood pressure was 138/98.  The Veteran was diagnosed by Dr. P.B. with benign hypertension in August 2007 and February 2008.  In a June 2008 private medical record, Dr. P.B. stated, after examining the Veteran and reviewing his medical records and history, the Veteran's hypertension was evident during active service.

There is no VA etiology examination of record with respect to the Veteran's claimed hypertension.  As the record establishes a current diagnosis of hypertension coupled by in-service symptoms of hypertension, a VA examination is required to determine the nature and etiology of the Veteran's claimed hypertension.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

With respect to the Veteran's claim of myocardial infarction, a May 2007 private treatment record indicates Dr. P.B. stated the Veteran's hypertension, along with other factors, led to the Veteran's myocardial infarction that occurred in July 1999.  Furthermore, the Veteran was diagnosed with atherosclerotic vascular disease (ASVD) in February 2008 and the Veteran reported during the April 2011 Travel Board hearing that he was told by his doctor that his hypertension contributed to his heart attack in 1999.  Based on the foregoing evidence, the VA examiner is also instructed to determine if the Veteran's July 1999 myocardial infarction is related in any way to the Veteran's claimed hypertension.

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following actions:

1. The RO should schedule the Veteran for an examination by a VA examiner with the appropriate expertise in order to determine the nature and etiology of his right knee condition and left knee condition.  The claims folder and a copy of this REMAND must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the entire claims folder.  Based on examination findings and a review of the claims folder, the examiner should specifically express an opinion addressing the following issues:

Right Knee Condition

Has the Veteran developed a right knee disorder, such as retropatellar pain syndrome and internal derangement of the right knee?  Please specify the diagnosis (or diagnoses).  If so, is it at least as likely as not (a 50 percent or greater probability) that any current diagnosis of a right knee disorder had its onset during service; or, was such a disorder caused by any incident or event that occurred during service, to include the March 1979 right knee injury?

Left Knee Condition

(1)  Has the Veteran developed a left knee disorder, such as retropetallar pain syndrome and arthritis of the left knee?  Please specify the diagnosis (or diagnoses).  If so, is it at least as likely as not (a 50 percent or greater probability) that any current diagnosis of a left knee disorder had its onset during service; or, was such a disorder caused by any incident or event that occurred during service?

(2)  Is it at least as likely as not (a 50 percent or greater probability) that any such right knee disorder is the cause of any currently diagnosed left knee disorder?

(3)  Is it at least as likely as not (a 50 percent or greater probability) that any such right knee disorder caused a worsening of any currently diagnosed left knee disorder beyond the natural progress of the left knee disorder?

2. The RO should also schedule the Veteran for an examination by a VA examiner with the appropriate expertise in order to determine the nature and etiology of the Veteran's hypertension and myocardial infarction.  The claims folder and a copy of this REMAND must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the entire claims folder.  Based on examination findings and a review of the claims folder, the examiner should specifically express an opinion addressing the following issues:

Hypertension

Has the Veteran developed hypertension?  If so, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension had its onset during his period of active duty service?

Myocardial Infarction

(1)  Is it at least as likely as not (a 50 percent or greater probability) that the myocardial infarction suffered by the Veteran in July 1999 was caused by the Veteran's diagnosed hypertension, if present.  

(2)  Is it at least as likely as not (a 50 percent or greater probability) the Veteran's hypertension, if present, caused a worsening of the July 1999 myocardial infarction beyond its natural progress?

A complete rationale must be given for all opinions expressed.  In this regard, a discussion of the facts and the medical principles involved would be of considerable assistance to the Board.

3. Once the above actions have been completed, the RO should review the entire evidentiary record and readjudicate the remaining issues on appeal.  If the issues on appeal remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


